DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2022 has been entered.

    Claims 29-32 and 41-59 are pending.

3.  Applicant’s submission of IDSs on 12/22/2021 and 02/03/2022 have been entered.

                                                  REASONS FOR ALLOWANCE

4. The following is an Examiner's Statement of Reasons for Allowance:  

  As indicated in the Notice of Allowance, mailed 12/07/2021, the claims are deemed allowable for the reasons of record set forth herein. 

    Upon consideration of priority USSN 15/621,689, now U.S. 10,633,434, due to high polymorphism of antibodies, the claimed anti-C5 antibodies comprising the specific SEQ ID NOS. that define CDRs and heavy/light chains of particular anti-C5 antibodies are deemed structurally distinct on the polynucleotides encoding amino acid basis.
    In turn, the claimed specifically claimed polynucleotides encoding the amino acids of the particular anti-C5 antibodies do not appear to known or taught in the prior art. 
    The prior art neither suggest or teaches the specific anti-C5 antibodies defined by specific SEQ ID NOS. and encoding polynucleotides having the exact chemical structure of the relevant anti-C5 antibodies.  
   
    Accordingly, the claims 17-21, 28, 41-46 and 53-58 are deemed allowable.

5.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    


     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
February 25, 2022